IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                September 13, 2016 Session

                        IN RE: ESTATE OF J. DON BROCK

             Direct Appeal from the Chancery Court for Hamilton County
                    No. 15-P-245   Jeffrey M. Atherton, Chancellor


              No. E2016-00637-COA-R3-CV-FILED-NOVEMBER 3, 2016


This is an appeal of an order dismissing a will contest for lack of standing. The
Contestants sought to challenge the testator‟s will, alleging that it was the product of
fraud and/or undue influence. The Estate introduced multiple prior wills that appeared to
be facially valid and properly executed in which all or some of the Contestants were
disinherited. The chancery court found that the Contestants would not benefit if the
testator‟s will was set aside and dismissed the contest for lack of standing. We affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                     and Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and THOMAS R. FRIERSON, II, J., joined.

Jerry H. Summers and Marya Lyn Schalk, Chattanooga, Tennessee, and William David
Cunningham, Layfayette, Georgia, for the appellants, Melissa Sue Brock Adcock, Krystal
Gail Brock Parker, Jennifer Rebecca Brock, Darryl William Brock, and Walter Edward
Brock.

Richard W. Bethea, Chattanooga, Tennessee, for the appellees, Sammye M. Brock, W.
Norman Smith, and Estate of J. Don Brock.

                                           OPINION

                          I. Background and Procedural History

         The Contestants1 are five adopted children of J. Don Brock (“Mr. Brock”) and

1
 Melissa Sue Brock Adcock, Krystal Gail Brock Parker, Jennifer Rebecca Brock, Darryl William Brock,
and Walter Edward Brock.
Lynne Brock. The Brocks previously adopted two other children, Benjamin Brock and
Elizabeth Brock, who are not parties to this will contest. The Brocks divorced in 1993,
and Mr. Brock married Sammye Brock on July 4, 1998. Mr. Brock was diagnosed with
mesothelioma in May 2012 and died on March 10, 2015.

       Prior to his death, Mr. Brock executed a will on October 1, 2013 (“2013 Will”)
naming Sammye Brock and W. Norman Smith as co-executors of his estate (“The
Estate”) and explicitly disinheriting each of the Contestants.2 The Estate submitted Mr.
Brock‟s 2013 Will for probate on March 31, 2015. The Contestants filed their notice of
will contest on September 3, 2015, alleging improper execution, lack of testamentary
capacity, and fraud and/or undue influence. Specifically, the Contestants challenged the
authenticity of Mr. Brock‟s signature, which appeared only on the last page of the will,
and alleged that Mr. Brock lacked testamentary capacity as a result of his illness. Lastly,
the Contestants alleged that Sammye Brock committed fraud or exerted undue influence
on Mr. Brock by conspiring with her two children, among others, to deprive the
Contestants of their “rightful inheritances.” The Contestants noted that they were
unaware of their disinheritance under the 2013 Will until after Mr. Brock‟s death.

        The chancery court entered an agreed order on September 14, 2015, stating that
the Contestants had standing to challenge the 2013 Will and transferring the case to the
circuit court. However, the Estate filed a motion in the circuit court on November 12,
2015, alleging that a newly discovered will executed by Mr. Brock in 2012 (“2012 Will”)
similarly disinherited all of the Contestants and seeking to have the case transferred back
to chancery court for a determination of standing. The circuit court granted the motion
and transferred the case back to the chancery court on November 24, 2015. On
December 22, 2015, the Estate filed a motion to amend or set aside the agreed order,
alleging that the 2012 Will disinherited all of the Contestants and that the Contestants
therefore lacked standing under Tennessee law.3 The Contestants then filed a motion to
amend their notice of will contest on December 31, 2015, seeking to contest the validity
of the 2012 Will as well as additional wills dated 2006, 1998, and 1994. The Contestants
noted that while none of them would inherit under the 2012 Will, only two were excluded
under the 2006 and 1998 Wills and that only one contestant was excluded under the 1994
Will. If all of the wills were determined to be invalid, all of the Contestants would inherit
through intestate succession.

      On February 3, 2016, the chancery court heard the pending motions and ruled that
the Contestants did not have standing to challenge the 2013 Will and, therefore, that the
2
  Although the 2013 Will specifically excluded the Contestants, it also conferred on Sammye Brock a
“Limited power of appointment,” which allowed her to benefit the Contestants at her sole discretion.
3
  The Estate relied on Cowan v. Walker, 96 S.W. 967 (Tenn. 1906), and Jennings v. Bridgeford, 403
S.W.2d 289 (Tenn. 1966).
                                                  2
Contestants‟ motion to amend their notice of will contest was rendered moot. In its oral
ruling, the chancery court noted that it was “extremely troubled . . . that the status of the
Tennessee law in its current form is harsh[,] neither fair nor equitable, and promotes the
potential for fraud by simply creating two wills and [having] one insulate the other.”
Nevertheless, the court determined that under Cowan and Jennings, the Contestants
lacked standing to challenge the 2013 Will because the 2012 Will was facially valid, not
challenged as being improperly executed, and did not leave anything to the Contestants.
The Contestants then filed a motion seeking to have the chancery court alter or amend its
judgment, arguing that the court improperly relied on a memorandum opinion, that the
court‟s reliance on Cowan and Jennings was “inapplicable to this case‟s factual pattern,”
and that the Contestants discovered a Tennessee Court of Appeals case they believed
supported their position. The chancery court heard argument on the motion on March 14,
2016 and entered an order denying the Contestants‟ motion on March 22, 2016. The
Contestants appealed.

                                         II. Issues

        The Contestants present the following issues for review on appeal, which we have
slightly reworded:

       I.     Whether the trial court erred in granting the Estate‟s motion to
              dismiss by relying on an unprobated will that is alleged to have been
              a product of undue influence.

       II.    Whether the Appellants have a constitutional right under both the
              Tennessee and United States constitutions to challenge wills
              allegedly procured by fraud and undue influence.

       III.   Whether the Limited Power of Appointment in the 2013 and 2012
              wills conferred standing on the Appellants.

       IV.    Whether the trial court improperly relied on a memorandum opinion
              in granting the Estate‟s motion to dismiss.

       V.     If the trial court erred in granting the Estate‟s motion to dismiss,
              whether it also erred in finding that the motion to amend notice of
              the will contest was moot.

                                      III. Discussion

       Whether a party seeking to challenge a will has standing to do so presents a
                                             3
question of law, which we review de novo on appeal. Jolley v. Henderson, 154 S.W.3d
538, 541 (Tenn. Ct. App. 2004). “Standing to pursue a will contest is limited to those
who would benefit under the terms of another will or codicil or the laws of intestate
succession if the will contest is successful.” In re Estate of Boote, 198 S.W.3d 699, 714
(Tenn. Ct. App. 2005). A party seeking to contest a will lacks standing to do so if he or
she would not take a share of the decedent‟s estate under a previous will if the contested
will were set aside. Jennings v. Bridgeford, 403 S.W.2d 289, 290 (Tenn. 1966). Further,
the Tennessee Supreme Court has held that for the limited purpose of establishing lack of
standing, the validity of a prior will is not required to be established by probate.
Jennings, 403 S.W.2d at 90; Cowan v. Walker, 96 S.W. 967, 970 (Tenn. 1906). A party
has no standing to challenge a will when an earlier will is valid on its face, is not
challenged as being improperly executed, and does not leave anything to the party
attempting to challenge the later will. Jennings, 403 S.W.2d at 291-92. Although not
explicitly defined, Tennessee courts have looked to whether a will contains clear errors to
determine whether a will is valid on its face. See generally Jennings, 403 S.W.2d at 290;
In re Cranor, No. M1997-00231-COA-R3-CV, 2000 WL 343787 at *3-4 (Tenn. Ct. App.
April 4, 2000); Keasler v. Estate of Keasler, 973 S.W.2d 213, 221 (Tenn. Ct. App. 1997),
perm. app. denied (Tenn. June 8, 1998); In re Estate of Spivey, No. A0101-9407-CH-
00309, 1994 WL 697884 at *2 (Tenn. Ct. App. Dec. 14, 1994).

        In Cowan v. Walker, the Tennessee Supreme Court held that an heir and next of
kin who was left nothing in an earlier but unprobated will has no substantial interest, and
therefore no standing, to contest a later will. Cowan, 96 S.W. at 970. Sixty years later, in
Jennings v. Bridgeford, our supreme court re-affirmed the Cowan rule and applied it in
determining whether a party who was not included in an earlier will had standing to
collaterally attack an order probating a subsequent will.4 Jennings, 403 S.W.2d at 291.
In that case, the contestant, an admitted “heir at law” who would receive some of the
testator‟s property through intestate succession, sought to challenge the testator‟s
probated will, in which she held no interest, alleging that it was the product of undue
influence. Id. at 289-90. However, the testator‟s estate had introduced at trial an earlier
will under which the contestant similarly held no interest. Applying Cowan, the Jennings
court determined that “for the limited purpose of evidence of lack of standing, the
validity of [an earlier] Will does not have to be established by probate” and held that a
party has no standing to challenge a will when an earlier will is valid on its face, is not
challenged as being improperly executed, and does not leave anything to the party
attempting to challenge the later will. Id. at 291-92.

        Here, the chancery court applied the rule as stated in Cowan and Jennings,
4
 “While [Cowan] involved standing in a direct will contest, we can see no reason to apply it differently to
challenge a person‟s collateral attack on the order probating the subsequent will; in effect, the interest or
lack of interest of a contesting party is the same in both instances.” Jennings, 403 S.W.2d at 291.
                                                       4
determined that the 2012 Will was valid on its face and left nothing to the Contestants,
and ruled that the Contestants had no standing to challenge the 2013 Will. On appeal, the
Contestants primarily argue that the chancery court misapplied Cowan and Jennings and
also argue that several cases in Tennessee since Jennings soften the requirements of both
Cowan and Jennings. The Contestants also attempt to distinguish the case at bar from
Jennings by noting that that case involved only a single prior will and that the contestant
made no attempt to challenge the earlier will.5 According to the Contestants, the
Tennessee appellate court cases cited in their brief are more factually analogous to the
case at bar than is Jennings. We discuss each in turn.

        In Rassas v. Schaefer, 1990 WL 263 (Tenn. Ct. App. Jan. 5, 1990), the testator‟s
niece sought to challenge the validity a holographic will submitted for probate on the
grounds of undue influence or fraud. The will expressly revoked all previous wills made
by the testator and did not leave anything to the niece. Id. at *2. An intervening party
then introduced two prior wills made by the testator: a written will dated December 6,
1984 that left $10.00 to the niece and a holographic will dated March 19, 1984 that left
nothing to the niece. Id. at *4. The intervening party challenged the niece‟s standing and
tendered to the court the $10.00 devised to the niece under the December 6, 1984 will.
Id. The niece alleged that the second will was also a product of undue influence. The
circuit court determined that the prior will that left the niece $10.00 was signed by the
testator, prepared by an attorney, and duly witnessed. Therefore, the court determined
that the niece had no substantial interest in the contest and therefore lacked standing to
challenge the will. Id. at *5. On appeal, rather than addressing whether the niece had
standing, the Rassas court discussed whether the circuit court erred by exercising original
jurisdiction over the issue of standing. After a detailed analysis, the court determined that
the “question of standing should have been decided by the Probate Court” and that the
circuit court had appellate, rather than original jurisdiction over that issue. Id. at *9. In
making its determination, the Rassas court analyzed whether “exceptional circumstances”
justified a deviation from its rules of jurisdiction. Among them, the court considered
circumstances that it noted were not present in any authority it examined. Of particular
note, the court stated that

        1. The last will of the deceased was offered for probate, and a contest was
        filed.
        2. Proponent‟s response to the contest was that a previous will had
        bequeathed to contestant only $10.00 which was tendered into court.
        3. Contestant‟s response was that the previous will was invalid.
        d. Proponent‟s rejoinder was that there was yet another previous will which
        was exhibited to the Probate Court.
5
 The contestant in Jennings asserted that the validity of the prior will had not been proven but did not
challenge the will as being invalid. Jennings, 403 S.W.2d at 290.
                                                     5
       e. There was no request for probate of either of the two previous wills, and
       no formal contest was made as to them. However, the determination of
       validity of one or both of the previous wills was indispensible to the
       determination of the standing of the contestant to contest the will which had
       been propounded for probate.

Id. The court provided no citation to support its assertion that “the determination of the
validity of one or both of the previous wills was indispensible to the determination of the
standing of the contestant.” The court vacated the circuit court‟s decision and remanded
the case for standing to be determined by the probate court. Id.

       Here, the Contestants argue that Rassas outlines the procedure for standing
determinations with multiple wills when more than one will is challenged as being the
product of undue influence.          Additionally, the Contestants argue that Rassas
demonstrates that a court is not restricted to what appears on the face of the prior will in
determining the standing of a contestant. We disagree. First, the holding in Rassas was
limited to whether the circuit court or probate court had original jurisdiction over the
issue of standing. Other statements made therein, while potentially instructive, are
ultimately dicta. Second, our supreme court, in Jennings, unequivocally stated that for
the limited purpose of establishing standing, the validity of a prior will is not required to
be established by the probate court. Jennings, 403 S.W.2d at 290. While the Contestants
argue that the case at bar is distinguishable from Jennings in that the contestant in
Jennings did not challenge the prior will, we note that the language used in Jennings
implicitly excludes challenges other than a challenge that the prior will was improperly
executed.

       The Contestants similarly point to this Court‟s decision in In re Cranor, No.
M1997-00231-COA-R3-CV, 2000 WL 343787 (Tenn. Ct. App. Apr. 4, 2000), to support
their assertion that a court need not limit its inquiry to a facial examination of the
immediately prior will. In that case, thirteen of the testator‟s heirs sought to challenge
the testator‟s will, which did not include them. The proponents sought to dismiss the
challenges to the will on the ground that the contestants lacked standing because they
were similarly not included in two of the testator‟s earlier wills. Id. at *1. The
contestants responded by challenging the validity of the earlier wills. Among other
arguments, the contestants argued that the second will left the residuary estate to a trust
that had not been legally established when the will was signed and that the first will
distributed real and personal property in accordance with a hand-written document called
“Schedule A,” which was not attached to the will. The trial court then concluded that the
contestants had standing to challenge the testator‟s will, which this Court affirmed on
appeal after concluding that the record contained sufficient evidence “to provide factual
support for the contestants‟ arguments that [the testator‟s] first and second wills were
                                             6
suspect either in whole or part.” Id. at *2-4. The Cranor court did not cite Cowan or
Jennings but ultimately followed the rule of those cases. Although in looking back to the
second and first wills the Court did not use the phrase “facially invalid,” the Court
properly recognized that each of the wills contained flaws that caused them to be invalid
on their face. Under Jennings, two facially invalid prior wills would result in the
contestants having standing to challenge the will submitted to probate. Accordingly, the
result in Cranor does not advance the cause of the Contestants in the case at bar.

        The Contestants also argue that the case of Jolley v. Henderson, 154 S.W.3d 538
(Tenn. 2004), provides authority for the proposition that a court may look beyond the
face of multiple prior wills when determining standing. In Jolley, the contestants
appealed the chancery court‟s determination that they did not have standing to challenge
their father‟s will.6 Id. at 539. The father disinherited each of the contestants in wills
executed in 1998 and 1997. The contestants then pointed to wills made in 1985, 1977,
and 1975 in which they each received $10, arguing that their inclusion in those wills gave
them standing to challenge the 1998 will. On appeal, the contestants apparently argued
that they had a “substantial interest” in the earlier wills that is sufficient to give rise to
standing. The Jolley court noted that the contestants were disinherited in both the 1998
and 1997 wills and disagreed with the contestants‟ assertion that they had a substantial
interest in the earlier wills, concluding that $10 was nothing more than a de minimis
interest. The Jolley court then affirmed the decision of the trial court. Id. at 543. Jolley
cited Cowan for the proposition that “a contestant must have a substantial interest which
is to be served by his [or her] contest” but did not cite Jennings. Id. (quoting Cowan v.
Walker, 96 S.W. 967, 970 (Tenn. 1906)).

       In the case at bar, the Contestants argue that the 2006 Will, 1998 Will, and 1994
Will provide them with more than a de minimis interest and should result in them having
standing to challenge the 2013 Will. However, the Jolley court did not hold that if the
contestants had more than a de minimis interest that they would have standing to
challenge the will despite not being included in a prior will. Rather, the Jolley court
addressed the contestants‟ argument and affirmed the decision of the trial court, which
apparently based its decision on the contestants‟ lack of inclusion in the 1997 will. As
with Cranor, Jolley provides little to materially advance the Contestants‟ argument in this
case.

       The Contestants likewise attempt to distinguish two other cases, Keasler v. Estate
of Keasler, 973 S.W.2d 213 (Tenn. Ct. App. 1997), perm. app. denied (Tenn. June 8,
1998), and In re Estate of Spivey, No. A0101-9407-CH-00309, 1994 WL 697884 (Tenn.
6
 The trial court, in Jolley, noted that “[u]nder the undisputed facts, [the Contestants] would take nothing
under the prior will of [the Testator] dated May 15, 1997, which would govern the distribution of the
estate if the contested will were held to be invalid.” Jolley, 154 S.W.3d at 541.
                                                       7
Ct. App. Dec. 14, 1994), from the facts of this case. In each of those cases, this Court
held that the contestant lacked standing to challenge a will because they were excluded
from a prior will that was determined to be facially valid and properly executed. Keasler,
973 S.W.2d at 222; Spivey, 1994 WL at *1-2. With respect to Keasler, the Contestants
note that the Keasler court included in its remarks that “there are no allegations of undue
influence by others upon [the testator] in regard to the execution of the 1984 will.”
Keasler, 973 S.W.2d at 221. The Contestants argue that this remark indicates that if there
were allegations of undue influence that the Court would have looked beyond a facial
examination of the prior will. As we stated with respect to the Court‟s decision in Jolley,
the Contestants‟ preferred interpretation is not the holding of Keasler. Moreover, we are
bound to follow the precedent set by our supreme court, which in this case is Cowan and
Jennings, and we cannot carve out exceptions that do not currently exist in Tennessee
law.

        With respect to In re Estate of Spivey, the Contestants argue that the contestant in
that case failed to challenge the earlier will. Although the Contestants are correct in
noting that distinguishing fact, the Spivey court stated that the earlier will was “in the
record and it appears to be executed according to the law.” Spivey, 1994 WL at *2.
Although not specifically challenged by the contestant in that case, it is clear that the
Spivey court applied Jennings in the same fashion7 it would have if the contestant had
challenged the earlier will. Ultimately, that distinguishing fact between Spivey and this
case is one without distinction.

       Next, the Contestants argue that applying Cowan and Jennings in this case
produces a result that is unfair and contrary to justice.8 Specifically, the Contestants
allege that the rule in Jennings allows a bad actor to insulate a fraudulent will that
excludes a party by subsequently creating an identical or virtually identical fraudulent
will. While the Estate argues that the Contestants cite no authority to demonstrate that

7
  The Court wrote that “The chancellor‟s decision was based on . . . well-established principles. First, a
person to whom nothing is left by an earlier unprobated will, which on its face appears to be executed in
due form, has no standing to contest the probate of a later will.” Spivey, 1994 WL at *1 (citing Cowan v.
Walker, 96 S.W 967 (Tenn. 1906) and Jennings v. Bridgeford, 403 S.W.2d 289 (Tenn. 1966)).
8
  Among other arguments, the Contestants assert that both the Tennessee Constitution and United States
Constitution provide for a right of access to the courts. However, our supreme court has noted that
“[g]rounded upon „concern about the proper–and properly limited–role of the courts in a democratic
society,‟ the doctrine of standing precludes courts from adjudicating „an action at the instance of one
whose rights have not been invaded or infringed.‟” American Civil Liberties Union v. Darnell, 195
S.W.3d 612, 619-20 (Tenn. 2006) (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975) and Mayhew v.
Wilder, 46 S.W.3d 760, 767 (Tenn. Ct. App. 2001). Under Cowan and Jennings, the Contestants in this
case do not have rights that have been invaded or infringed. Accordingly, the Contestants do not have a
constitutional right to challenge the 2013 Will and their right of access to the courts has not been
unconstitutionally limited.
                                                     8
this has ever occurred, we agree with the Contestants that the Jennings rule appears to be
susceptible to this kind of abuse. Moreover, Tennessee law does not appear to provide a
mechanism by which a contestant can challenge multiple prior wills when the contestant
is excluded from those wills unless the prior wills are facially invalid or improperly
executed.

       The Contestants point to several decisions from foreign jurisdictions9 to highlight
what they perceive to be the harsh logic of Tennessee‟s standing rule in will contests. Of
particular note are the cases of Marr v. Barnes, 267 P. 9 (Kan. 1928) and Stephens v.
Brady, 73 S.E.2d 182 (Ga. 1952), which were decided after Cowan but before Jennings.
In Marr, the Kansas Supreme Court does not explicitly reference Cowan but stated
“[h]ow an unprobated will could be said to be a valid will and used in litigation as a valid
will to the prejudice of an heir who has never had a chance to question its validity calls
for a subtlety of reasoning which we would not care to follow.” Marr, 267 P. at 10. The
Marr court further concluded that an unprobated will is “merely „a scrap of paper‟” until
it is probated. Id. (citation omitted). The Georgia Supreme Court, in Stephens,
considered both Cowan and Marr and determined that Marr’s reasoning with respect to
whether an unprobated will could prejudice an heir was “well stated.” Stephens, 73
S.E.2d at 184.

        Of course, standing is a judicially created doctrine. Knierim v. Leatherwood, 542
S.W.2d 806, 808 (Tenn. 1976). As such, the Tennessee Supreme Court is free to re-visit
its rulings in Cowan and Jennings, and we encourage an examination of their practical
application. Like the trial court, we are troubled that standing could potentially be used
by a wrongdoer to insulate his or her wrongdoing from being challenged. What stops a
wrongdoer, who procures a will by either undue influence or other fraudulent means,
from procuring a second will in order to insulate the last will from review by the courts?
Perhaps the Kansas and Georgia courts fashioned a solution worthy of examination by
our own supreme court, or perhaps another solution exists to guard against the abuse of
the rule of standing. As an intermediate appellate court, however, fashioning such a
solution is not within our purview.

      Regardless of the opinions of other jurisdictions about this issue and regardless of
our own concern with respect to the potential for abuse, “we are bound to follow
[Tennessee Supreme Court decisions] if they are on point.” Publix Super Mkts., Inc. v.
Tenn. Dep’t of Labor & Workforce Dev., 402 S.W.3d 218, 230 (Tenn. Ct. App. 2012).
Cowan and Jennings are on point and control our decision. Here, all of the Contestants
are excluded from the 2012 Will, which appears to be valid on its face and is not
9
 Stephens v. Brady, 73 S.E.2d 182 (Ga. 1952); Marr v. Barnes, 267 P. 9 (Kan. 1928); In re Jack Wong
and Lei Young Wong Yuen Revocable Living Trust, 312 P.3d 1240 (Haw. Ct. App. 2013); In re Estate of
Schlenker, 789 N.E.2d 456 (Ill. App. Ct. 2003).
                                                9
challenged as being improperly executed. Accordingly, under the rule provided in
Cowan and in Jennings, the Contestants do not have standing to challenge the 2013 Will.

        Finally, the Contestants also argue that while they were excluded from inheriting
directly under the 2013 and 2012 Wills, the wills provide the possibility for them to take
a substantial amount of money under either will if Sammye Brock exercises her Limited
Power of Appointment. The Contestants assert that their inclusion in the Limited Power
of Appointment gives them standing to challenge the Wills. The Contestants provide no
authority for this position other than an opinion of this Court designated as a
“memorandum opinion”10 not to be cited or relied on for any reason in any unrelated
case.11 Furthermore, the clause in both the 2013 Will and 2012 Will granting Sammye
Brock a limited power of appointment states that it was Mr. Brock‟s “intention to
specifically exclude” each of the Contestants unless Sammye Brock chose to exercise her
Limited Power of Appointment. Simply put, the Contestants do not “benefit under the
terms” of either Will. In re Estate of Boote, 198 S.W.3d 699, 714 (Tenn. Ct. App. 2005).
Under the terms of the Limited Power of Appointment, whether the Contestants benefit at
all is in the sole discretion of Sammye Brock. Accordingly, the Limited Power of
Appointment in the 2013 Will and 2012 Will does not confer on the Contestants standing
to challenge either will. Having concluded that the chancery court did not err in
determining that the Contestants lacked standing to challenge the 2013 Will, any
remaining issues are pretermitted.

                                            IV. Conclusion

       For these reasons, the judgment of the trial court is affirmed. Costs of this appeal
are taxed to the Appellants, Melissa Sue Brock Adcock, Krystal Gail Brock Parker,
Jennifer Rebecca Brock, Darryl William Brock, and Walter Edward Brock, and their
surety, for which execution may issue if necessary.


                                                          _________________________________
                                                          BRANDON O. GIBSON, JUDGE

10
   Rule 10 of the Rules of the Court of Appeals of Tennessee states:
         This Court, with the concurrence of all judges participating in the case, may affirm,
         reverse or modify the actions of the trial court by memorandum opinion when a formal
         opinion would have no precedential value. When a case is decided by memorandum
         opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
         shall not be cited or relied on for any reason in any unrelated case.
11
   As one of their issues raised on appeal, the Contestants argued that the trial court erred in relying on a
memorandum opinion in reaching its decision on standing. After reviewing the entire record, including
the transcripts of the proceedings below, we conclude that the trial court did not rely on a memorandum
opinion in reaching its decision.
                                                       10